Marshall, Justice.
The question for decision in this divorce case is whether the trial judge committed error in entering final relief as to the collateral issues involved in this litigation after only an interlocutory hearing had been conducted. The trial judge has found that by consent of the parties there was a final adjudication of the collateral issues at the interlocutory hearing, with decision on some of the issues being reserved in order to allow the parties to file briefs. Since no transcript was made of the interlocutory hearing, there is no basis for reversing the foregoing finding of the trial judge. See, e.g., Willadsen v. Willadsen, 230 Ga. 607 (198 SE2d 318) (1973).

Judgment affirmed.


All the Justices concur.

Janney E. Sanders, for appellee.